El Juez PbesideNte Señob del Tobo,
emitió la opinión del tribunal.
La cuestión esencial a resolver en este caso es la de si las costas y honorarios de abogado deben imponerse necesa-riamente a los demandados de acuerdo con el contrato exis-tente entre las partes, *o si la corte sentenciadora tenía o nó discreción para imponerlas.
El pleito se inició para cobrar cierto plazo vencido de una deuda garantizada con hipoteca sobre varias fincas. Al constituirse la hipoteca se garantizó además de la deuda cierta suma adicional “para costas y honorarios de abogado en caso de reclamación judicial. ’ ’ El demandante no siguió el proce-dimiento hipotecario para el cobro del plazo vencido sino que escogió el procedimiento ordinario. Se opusieron los deman-dados alegando que no podía cobrarse el plazo porque la obligación total no estaba vencida, basándose en cierta cláu-sula del contrato. Fué el pleito a juicio y la corte dictó sentencia en contra de los demandados, sin especial condena-ción de costas. Apelaron los demandados y su apelación fué desestimada. Apeló también el demandante en cuanto al pronunciamiento de costas y su apelación es la que esta-mos considerando.
Para sostener que la corte erró al dejar de imponer las costas, invoca el apelante la jurisprudencia establecida en el caso de Cintrón y Aboy v. Solá, 22 D.P.R. 262, y los apelados contestan que “desde el momento en que el demandante renunció el procedimiento ejecutivo para acogerse al ordina-*633rio del Código de Enjuiciamiento Civil, renunció los términos de la hipoteca en lo que a imposición de costas se refiere, pasando a ser dichas costas y honorarios discrecionales para así ser impuestos por el Juez que vió el asunto.”
En el citado caso de Cintrón y Aboy v. Solá, esta Corte por medio de su Juez Presidente Sr. Hernández, dijo:
“Por lo que toca a la condena de costas, gastos y honorarios de abogado no es materia que en el presente caso pueda regularse por los preceptos del Código de Enjuiciamiento Civil enmendado por le-yes de marzo l9 de 1905, y 12 de marzo de 1908, pues debe regirse por la ley del contrato consignada en el pagaré, según el cual el deudor solidario Marcelino Sola se obligó a satisfacer las costas y gastos que el cobro de la deuda ocasionara, con inclusión de los ho-norarios del abogado de que el acreedor se valiera en su reclama-ción.” 22 D.P.R. 272.
Los anteriores principios son enteramente aplicables. En el contrato no se estableció que se pagarían las costas si al recurrir a la vía judicial el acreedor seguía tal o cual pro-cedimiento. Se acordó una cantidad para costas en caso de reclamación judicial. La mente de las partes estuvo fija en el hecho de que para el cobro de la deuda fuera necesario recurrir a los tribunales y para tal caso general se obligaron los deudores a pagar las costas que causaran al acreedor desde el momento que estuvieron dispuestos a garantizar como garantizaron con hipoteca una suma determinada para ello. Claro es que las costas y honorarios que deben satis-facerse son aquellos que se hayan realmente causado y que se acrediten en debida forma, dentro de la cantidad especi-ficada.
Véase también el caso de Roig Commercial Bank v. Sucesión de E. Lugo Viñas, 34 D.P.R. 418.

Por virtud de todo lo expuesto, debe declararse con lugar el recurso establecido y modificarse el pronunciamiento rela-tivo a costas de la sentencia apelada de manera que lea como sigue: “con costas a los demandados.”